 

Exhibit 10.3

 



RELEASE AGREEMENT

 

THIS RELEASE AGREEMENT (this “Agreement”), dated as of December 31, 2016 (the
“Effective Date”), is by and among United Development Funding, L.P., a Delaware
limited partnership (“UDF I”), United Development Funding III, LP, a Delaware
limited partnership (“UDF III”), United Development Funding IV, a Maryland real
estate investment trust, on behalf of itself and its subsidiary lenders, if any
(collectively, “UDF IV”), United Development Funding X, L.P., a Delaware limited
partnership (“UDF X”), and United Residential Home Finance, L.P., a Delaware
limited partnership (“URHF” and collectively with UDF I, UDF III, UDF IV and UDF
X, and including any of their subsidiaries and the successors, assigns and
affiliates of any of the foregoing, the “Lender Parties”), on one hand, and
Buffington Land Group, Ltd., a Texas limited partnership (“BLG”), Buffington
Land, Ltd., a Texas limited partnership (“Buffington Land”), Buffington Land
Development, LLC, a Texas limited liability company (“BLD”), and Buffington
Capital Holdings, LLC, a Texas limited liability company (“BCH” and collectively
with BLG, Buffington Land and BLD, and including any of their successors,
assigns and affiliates, the “Buffington Parties”), on the other hand. The Lender
Parties and Buffington Parties are sometimes referred to herein individually as
a “Party” and collectively as the “Parties.”

 

This Agreement is being executed and delivered pursuant to that certain Master
Assignment Agreement, dated as of August 1, 2016, by and among UDF III, as
Agent, certain affiliates of the Lender Parties, as the UDF Parties, and the
Buffington Parties and certain affiliates of the Buffington Parties, as Assignor
(the “Master Agreement”). All of the capitalized terms used in this Agreement,
unless otherwise defined herein, shall have the same meaning as assigned to such
terms in the Master Agreement.

 

AGREEMENT:

 

NOW, THEREFORE, for good and valuable consideration, and intending to be legally
bound hereby, the Lender Parties and the Buffington Parties hereby covenant and
agree as follows:

 

1.       MUTUAL RELEASE.

 

RELEASE OF BUFFINGTON PARTIES. EXCEPT WITH RESPECT TO THE OBLIGATIONS OF THE
BUFFINGTON PARTIES EXPRESSLY SET FORTH HEREIN OR IN ANY OTHER CLOSING DOCUMENT
(AS DEFINED IN THE MASTER AGREEMENT), EACH OF THE LENDER PARTIES, ON BEHALF OF
THEMSELVES AND EACH OF THEIR AFFILIATES, HEREBY RELEASE THE BUFFINGTON PARTIES
AND THEIR RESPECTIVE OWNERS, OFFICERS, DIRECTORS, TRUSTEES, REPRESENTATIVES,
ATTORNEYS, EMPLOYEES, SUCCESSORS, HEIRS, ASSIGNS, PARENTS, SUBSIDIARIES,
ADMINISTRATORS, AND AFFILIATES, INCLUDING, WITHOUT LIMITATION, THE AFFILIATES
SET FORTH ON SCHEDULE B, ATTACHED HERETO, FROM ANY LIABILITIES, CAUSES OF
ACTION, CLAIMS, DEMANDS, ALLEGATIONS, WRONGDOING, ACTIONABLE CONDUCT, DAMAGES,
INJURIES, LOSSES, EXPENSES, AND ATTORNEYS’ FEES, OF EVERY TYPE AND NATURE
WHATSOEVER, WHETHER KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEN, SUSPECTED OR
UNSUSPECTED, LATENT OR PATENT, LIQUIDATED OR CONTINGENT THAT THE LENDER PARTIES
MAY HAVE AGAINST THE BUFFINGTON PARTIES IN CONNECTION WITH ANY LOAN OR LOANS
MADE BY ANY LENDER PARTY OR ITS SUBSIDIARY TO ANY BUFFINGTON PARTY (INCLUDING,
WITHOUT LIMITATION, ANY PLEDGE OF COLLATERAL PROVIDED AS SECURITY FOR ANY SUCH
LOAN OR ANY GUARANTY OF ANY SUCH LOAN) EXCEPT IN CONNECTION WITH (I) ANY LOAN
MADE TO A CONVEYED ENTITY, AND (II) THOSE CERTAIN LOAN OR LOANS SET FORTH ON
SCHEDULE A ATTACHED HERETO AND MADE A PART HEREOF (IF ANY) (THE “UNRELEASED
LOANS”).

 



 

 

 

(b)       RELEASE OF LENDER PARTIES. EXCEPT WITH RESPECT TO THE OBLIGATIONS OF
THE LENDER PARTIES EXPRESSLY SET FORTH HEREIN OR IN ANY OTHER CLOSING DOCUMENT,
EACH OF THE BUFFINGTON PARTIES, ON BEHALF OF THEMSELVES AND EACH OF THEIR
AFFILIATES, HEREBY RELEASE THE LENDER PARTIES AND THEIR RESPECTIVE OWNERS,
OFFICERS, DIRECTORS, TRUSTEES, REPRESENTATIVES, ATTORNEYS, EMPLOYEES,
SUCCESSORS, HEIRS, ASSIGNS, PARENTS, SUBSIDIARIES, ADMINISTRATORS, AND
AFFILIATES FROM ANY LIABILITIES, CAUSES OF ACTION, CLAIMS, DEMANDS, ALLEGATIONS,
WRONGDOING, ACTIONABLE CONDUCT, DAMAGES, INJURIES, LOSSES, EXPENSES, AND
ATTORNEYS’ FEES, OF EVERY TYPE AND NATURE WHATSOEVER, WHETHER KNOWN OR UNKNOWN,
FORESEEN OR UNFORESEEN, SUSPECTED OR UNSUSPECTED, LATENT OR PATENT, LIQUIDATED
OR CONTINGENT THAT THE BUFFINGTON PARTIES MAY HAVE AGAINST THE LENDER PARTIES IN
CONNECTION WITH ANY LOAN OR LOANS MADE BY ANY LENDER PARTY OR ITS SUBSIDIARY TO
ANY BUFFINGTON PARTY (INCLUDING, WITHOUT LIMITATION, ANY PLEDGE OF COLLATERAL
PROVIDED AS SECURITY FOR ANY SUCH LOAN OR ANY GUARANTY OF ANY SUCH LOAN) EXCEPT
IN CONNECTION WITH ANY UNRELEASED LOAN.

 

(c)       SURVIVAL OF MUTUAL RELEASE. THE TERMS AND CONDITIONS OF THIS SECTION 1
WILL EXPRESSLY SURVIVE THE CLOSING OF THE TRANSACTIONS CONTEMPLATED BY THE
MASTER AGREEMENT.

 

2.       Ratification; No Waiver. Nothing herein shall constitute, and there has
not otherwise occurred, any extinguishment or release of the obligations and
agreements of any borrower, pledgor or guarantor under any loan documents with
respect to the Unreleased Loans, and nothing herein shall constitute, and there
has not otherwise occurred, any novation with respect to any note evidencing the
Unreleased Loans. The Buffington Parties do hereby expressly ratify and confirm
the liens and security interests created by any security instruments securing
the Unreleased Loans. Nothing in this Agreement shall be understood or construed
to be a satisfaction or release, in whole or in part, of any obligation of any
borrower under any loan documents evidencing and/or securing the Unreleased
Loans.

 

3.       Informed Consent. By entering into this Agreement, each Party
represents and warrants that: (a) it has had the opportunity to rely upon the
advice of legal counsel of its own choice concerning the terms of this Agreement
and the consequences thereof; (b) the terms of this Agreement are fully
understood and voluntarily accepted by such Party; (c) it is relying on its own
judgment in entering into this Agreement; and (d) it is not relying on any
statement or representation by any other Party or its agent, other than those
expressly set forth herein.

 

4.       No Liability. The Parties acknowledge that this Agreement is not to be
construed in any way as an admission of liability by any Party hereto.

 

5.       Representations. Each Party hereby represents and warrants that it is:
(a) fully authorized to enter into this Agreement, and (b) competent to do so.

 



Release Agreement

Page 2

 

 

6.       Attorneys’ Fees and Expenses. Each Party agrees to be responsible for
all its attorneys’ fees, costs, and expenses arising from his or its own actions
and the actions of his or its own counsel in connection with this Agreement, the
matters and documents referred to in this Agreement, and the enforcement
thereof, unless specified otherwise in the Master Agreement.

 

7.       Successors in Interest. This Agreement is binding upon and will inure
to the benefit of each Party’s respective successors and assigns.

 

8.       Further Assurances. The Parties will: (a) cooperate fully and execute
any and all supplementary documents, and (b) take all additional actions
(including, without limitation, termination of any relevant pledge agreements or
UCC filings) that may be necessary or appropriate to give full force and effect
to the terms and intent of this Agreement.

 

9.       Miscellaneous.

 

(a)       Entire Agreement. This Agreement, together with the Master Agreement,
constitutes the entire agreement between the Parties with regard to the matters
set forth herein. This Agreement shall supersede any prior written or oral
agreements between the Parties concerning the subject matter herein.

 

(b)       Modification. The provisions of this Agreement may be changed, waived,
modified, or varied only by written agreement of all the Parties who are duly
authorized.

 

(c)       Severability. In case any one or more of the provisions contained in
this Agreement is, for any reason, held to be invalid, illegal, or unenforceable
in any respect, that holding will not affect any other provision of this
Agreement, and this Agreement will be construed as if the invalid, illegal, or
unenforceable provision had never been included.

 

(d)       Multiple Counterparts. This Agreement may be executed in multiple
counterparts and with detachable signature pages each of which will be deemed an
original and all of which taken together will constitute one and the same
agreement.

 

(e)       Governing Law. This Agreement shall be governed by Texas law without
regard to its conflict of law rules.

 

[Remainder of Page Intentionally Blank]

 

 

Release Agreement

Page 3

 

 

IN WITNESS WHEREOF, the Lender Parties and the Buffington Parties have executed
this Agreement to be effective as of the Effective Date.

 



  LENDER PARTIES:               UNITED DEVELOPMENT FUNDING, L.P.,     a Delaware
limited partnership               By: United Development Funding, Inc.,       a
Delaware corporation,       its General Partner                       By:       
Name:         Title:    



 



 



  UNITED DEVELOPMENT FUNDING III, LP,     a Delaware limited partnership        
  By: UMTH Land Development, L.P.,       a Delaware limited partnership,      
its General Partner               By: UMT Services, Inc.       a Delaware
corporation,       its General Partner                           By:        
Name:         Title:    



 

 



  UNITED DEVELOPMENT FUNDING IV,     a Maryland real estate investment trust    
        By:     Name:       Title:    



 





 

Release Agreement

Signature Page

 

 



  UNITED DEVELOPMENT FUNDING X, L.P.,     a Delaware limited partnership        
      By: United Development Funding X, Inc.,       a Delaware corporation,    
  its General Partner                 By:         Name:         Title:    



 

 



  UNITED RESIDENTIAL HOME FINANCE, L.P.,     a Delaware limited partnership    
            By: UMT HF GP Manager, LLC,       a Delaware limited liability
company,       its General Partner                   By: United Mortgage Trust,
        a Maryland real estate investment trust,         its Managing Member    
                            By:           Name:           Title:    





 





 

Release Agreement

Signature Page

 

 



  BUFFINGTON PARTIES:               BUFFINGTON LAND GROUP, LTD.,     a Texas
limited partnership               By: Buffington Land Group Management, LLC,    
  a Texas limited liability company,       its General Partner                  
        By:         Name:         Title: Manager  





 

 



  BUFFINGTON LAND, LTD.,     a Texas limited partnership               By:
Buffington Land Management, LLC,       a Texas limited liability company,      
its General Partner                           By:         Name:         Title:
Manager  

 

 



  BUFFINGTON LAND DEVELOPMENT, LLC,     a Texas limited liability company      
              By:       Name:       Title: Manager  







 

 



  BUFFINGTON CAPITAL HOLDINGS, L.L.C.,     a Texas limited liability company    
                By:       Name:       Title: Manager  

 



 

Release Agreement

Signature Page

 

 

SCHEDULE A

 

None.

 

 

 

 

 

 

Release Agreement

Signature Page

 

 

SCHEDULE B

 

BUFFINGTON ASSET GROUP, LTD., a Texas limited partnership

BUFFINGTON LAND, LTD., a Texas limited partnership

LEN-BUF LAND ACQUISITIONS OF TEXAS, L.P., a Texas limited partnership

LEN-BUF / HIDDENLAKE 2-JV, LTD., a Texas limited partnership

LENNAR BUFFINGTON STONEWALL RANCH, L.P., a Texas limited partnership

BUFFINGTON VOHL 5A 6A 6B, LTD., a Texas limited partnership

BUFFINGTON MASON PARK, LTD., a Texas limited partnership

PH BOBC, LP, a Texas limited partnership

PH SPMSL, LP, a Texas limited partnership

BLG PLANTATION, LLC, a Texas limited liability company

BUFFINGTON LAND DEVELOPMENT, LLC, a Texas limited liability company

BLD SCENIC LOOP, LLC, a Texas limited liability company

BUFFINGTON CAPITAL HOLDINGS, L.L.C., a Texas limited liability company

BLD SPM 2A, LLC, a Texas limited liability company

BLD SPM 3A, LLC, a Texas limited liability company

BLD PBC-4A, LLC, a Texas limited liability company

BLD PBC-4B, LLC, a Texas limited liability company

BLD LAMP SECTION 3, LLC, a Texas limited liability company

BLD LAMP SECTION 4, LLC, a Texas limited liability company

BLD VOHL 6B-2, LLC, a Texas limited liability company

BLD VOHL 6A-2, LLC, a Texas limited liability company

BLD VOHL 6B-3, LLC, a Texas limited liability company

BLD BRATTON HILL, LLC, a Texas limited liability company

BUFFINGTON LAND GROUP, LTD., a Texas limited partnership

BUFFINGTON LAND MANAGEMENT, LLC, a Texas limited liability company

BUFFINGTON VOHL 5A 6A 6B MANAGEMENT, LLC, a Texas limited liability company

BUFFINGTON MASON PARK MANAGEMENT, LLC, a Texas limited liability company

BUFFINGTON LAND GROUP MANAGEMENT, LLC, a Texas limited liability company

PH BOBC GP, LLC, a Texas limited liability company

PH SPMSL GP, LLC, a Texas limited liability company

BHM HIGHPOINTE, LTD., a Texas limited partnership

BHM HIGHPOINTE MANAGEMENT, LLC, a Texas limited liability company

BHM HP 5.3, LLC, a Texas limited liability company

BHM HIGHPOINTE PRIVATE ROADS, LLC, a Texas limited liability company

PH PARK AT BC, LP, a Texas limited partnership

PH PARK AT BC MANAGEMENT, LLC, a Texas limited liability company

PH LIBLOTS, LP, a Texas limited partnership

PH LIBLOTS MANAGEMENT, LLC, a Texas limited liability company

PH SPM2B, LP, a Texas limited partnership

PH SPM2B MANAGEMENT, LLC, a Texas limited liability company

PH SL II, LP, a Texas limited partnership

PH SL II MANAGEMENT, LLC, a Texas limited liability company

BLG SPM 3B 3C, LLC, a Texas limited liability company

BMP LOTS, LTD., a Texas limited partnership

BMP LOTS MANAGEMENT, LLC, a Texas limited liability company

BUFFINGTON MEADOW PARK, LTD., a Texas limited partnership

BUFFINGTON BRUSHY CREEK, LTD., a Texas limited partnership

BUFFINGTON BRUSHY CREEK MANAGEMENT, LLC, a Texas limited liability company

BUFF STAR VENTURES, LTD., Texas limited partnership

BUFF STAR MANAGEMENT, LLC, a Texas limited liability company

 



Release Agreement

Signature Page

